DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claim 1, in the reply filed on 12/06/2021 is acknowledged.
Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Valoti et al, US3896093, in view of Yoichi et al, JP H09-316279.
A machine translation of Yoichi was used for the preparation of this Action.
Valoti discloses a process of recovering a polymer from a latex, wherein said process comprises first and second coagulation baths (abstract). Example 6 (Column 6, line 55 to Column 7, line 15) discloses a process performed using an acrylonitrile/butadiene/styrene (ABS) resin which was prepared by graft polymerizing a mixture of styrene and acrylonitrile onto a polybutadiene latex. Said ABS resin is characterized by a polybutadiene content of 40% by weight, and therefore corresponds to the claimed rubber-reinforced styrenic resin (for claim 1).
Regarding claimed conditions (1), (2), and (4): As reported by Valoti, the process of Example 6 comprises the first and second coagulation steps performed in separate reactors, corresponding to claimed condition (1) (for claim 1), connected in series, corresponding to claimed condition (2) (for claim 1). Said first coagulation is performed at 93 °C, while the second coagulation was performed at 98 °C. The temperature in the second coagulation is therefore higher than for the first coagulation, corresponding to claimed condition (4) (for claim 1).
Valoti is silent regarding the addition of 0.2 to 2.0 parts of a fatty acid amide between the coagulation steps.
Yoichi discloses the production of graft copolymer particles prepared by emulsion polymerization of a monomer mixture comprising a vinyl aromatic monomer such as styrene onto a rubber particle, followed by coagulation to recover the graft copolymer product (¶0010-0011, 0014-0015). As taught by Yoichi, it was known in the art to add 0.01 to 10 parts of a lubricant such as a fatty acid amide to the slurry of such graft copolymers to improve their blocking resistance (¶0012, 0027-0028,0042).
Valoti and Yoichi are both directed towards the production of graft copolymers via emulsion polymerization, followed by isolation of the graft copolymer product by coagulation. Barring a showing of evidence demonstrating unexpected results, it would have been obvious to one of ordinary skill in the art to modify the process of Valoti by adding 0.01 to 10 parts of a fatty acid amide to the slurry of the graft copolymer, in order to obtain a final product having the improved blocking resistance taught by Yoichi.
Regarding the timing of adding the fatty acid amide: It has been held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results; see In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). See also MPEP § 2144.04(IV)(C)). The prior art renders obvious a process wherein a graft copolymer latex is treated via a process comprising the claimed steps of a first and second coagulation bath and the addition of a fatty acid amide. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to add the fatty acid amide between the first and second coagulation baths, corresponding to claimed condition (3) (for claim 1).

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al, US5514772, in view of Yoichi et al, JP H09-316279.
Suzuki discloses a method of producing a polymer powder (for claim 1) from a latex (abstract). Said polymer may be a graft copolymer obtained by graft polymerizing a vinyl aromatic monomer such as styrene onto a rubber core to obtain graft copolymer having a rubber content of at least 60% by weight (Column 2, lines 40-59; Column 5, lines 5-10), corresponding to the claimed rubber-reinforced styrenic resin (for claim 1). The 
 Suzuki is silent regarding the addition of 0.2 to 2.0 parts of a fatty acid amide between the coagulation steps and the use of a higher temperature in the second coagulation bath.
Regarding the claimed temperature in the second bath: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation"; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The prior art process comprises the same steps of subjecting a rubber-reinforced styrenic resin to first and second coagulation steps as required by the instant claims. Barring a showing of evidence demonstrating unexpected results, it would have been obvious to vary the temperatures of the prior art first and second baths through routine experimentation to optimize the coagulation rate, corresponding to claimed condition (4) (for claim 1).
As discussed earlier in this Action, Yoichi discloses the production of graft copolymer particles prepared by emulsion polymerization of a monomer mixture comprising a vinyl aromatic monomer such as styrene onto a rubber particle, followed by coagulation to recover the graft copolymer product. Yoichi teaches that it was known in the art to add 0.01 to 10 parts of a lubricant such as a fatty acid amide to the slurry of such graft copolymers to improve their blocking resistance.
Suzuki and Yoichi are both directed towards the production of graft copolymers via emulsion polymerization, followed by isolation of the graft copolymer product by coagulation. Barring a showing of evidence demonstrating unexpected results, it would have been obvious to one of ordinary skill in the art to modify the process of Suzuki by adding 0.01 to 10 parts of a fatty acid amide to the slurry of the graft copolymer, in order to obtain a final product having the improved blocking resistance taught by Yoichi.
Regarding the timing of adding the fatty acid amide: The prior art renders obvious a process wherein a graft copolymer latex is treated via a process comprising the claimed steps of a first and second coagulation bath and the addition of a fatty acid amide. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to add the fatty acid amide between the first and second coagulation baths, corresponding to claimed condition (3) (for claim 1); see In re Burhans cited earlier in this Action.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765  

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765